Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
Applicant argues that Jakahi’s process stores the energy in synthetic fuels whereas in the present invention the thermal energy is stored molten salts and Jakahi’s system does not disclose directing stored energy back to a catalytic converter for catalytically dissociating steam into H2 and O2, continuously producing hydrogen.
However, Jakahi teaches that molten salt is the heat medium (col. 6, lines 50-65). Jakahi is not relied upon to teach the limitation of catalytically dissociating steam into H2 and O2, continuously producing hydrogen. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that the OA does not articulate how Jakahi’s system, which uses carbonaceous material would be modified to arrive at the current storage circuit which does not use any carbonaceous material to react with steam for production of energy nor whether Jakahi’s system would still work for its intended purpose especially when a crucial element of Jakahi (carbonaceous material) is being omitted.
However, Jakahi is relied upon to teach solar energy source that is configured to provide solar energy to the solar energy receiving portion of the first catalytic reactor (fig. 4) and an embodiment wherein the solar energy source is configured to divert solar energy to the thermal energy storage circuit (fig. 3). See rejection below. The general teaching of storing solar energy in in molten salt and circulating that heat medium to a reaction requiring heat is applicable to the gas generating process of Klausner. Additionally, one of ordinary skill in the art would readily incorporate the teaching of a heat exchange medium (as taught by Jakahi) in Klausner in the absence of a showing to the contrary.

Applicant argues that the OA has not articulated any reason to combine Klausner, Jakahi, and Jew and that because the three references are in separate fields, the analysis must include why an ordinary artisan would combine these references and have a reasonable expectation of success doing so.
However, Jew is relied upon to teach that it is known to provide a catalyst to promote dissociation of steam when carrying out a steam dissociation reaction. The benefits of providing a catalyst in a chemical reaction are within the purview of one of ordinary skill in the chemical arts. In response to applicant's argument that Klausner, Jakahi, and Jew are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the particular problem is providing a thermal storage medium for a reaction requiring heat (Jakahi), as described above, and a catalyst for a chemical process (Jew).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausner (US 2017/0304797) in view of Jakahi (US 4455153).
Klausner teaches a hydrogen production system (producing syngas, abstract, para. 0104), a first reactor (coupled) (fig. 3, #15para. 0104), a heat exchanger coupled to the first reactor wherein the first reactor has a solar energy receiving portion (from sunlight) and a first catalyst assembly capable of catalytically disassociating steam into H2 and O2 (reactors comprise titania, inter alia, which would necessarily catalyze this reaction; para. 0073), wherein the heat exchanger is configured to provide thermal energy to the first catalytic reactor (fig. 4, #10, 15, 180; para. 0093-0095).
Klausner fails to teach a thermal energy storage circuit coupled to the heat exchanger.
Jakahi, however, teaches a solar energy reactor system (abstract) wherein a heat exchanger is thermally coupled to the thermal energy storage circuit and the reactor for the purpose of transferring heat from the energy storage circuit to the syngas reactor (fig. 3, #1, 5, 7; col. 6, line 45-col. 7, line 20).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a heat exchanger thermally coupled to the thermal energy storage circuit and the reactor in Klausner in order to transfer heat from the energy storage circuit to the syngas reactor as taught by Jakahi.
Regarding claims 1 and 8, Klausner fails to teach comprising a solar energy source that is configured to provide solar energy to the solar energy receiving portion of the first catalytic reactor and wherein the solar energy source is further configured to divert a portion of solar energy to the thermal energy storage circuit.
Jakahi, however, teaches an embodiment wherein a solar energy source that is configured to provide solar energy to the solar energy receiving portion of the first catalytic reactor (fig. 4) and an embodiment wherein the solar energy source is configured to divert solar energy to the thermal energy storage circuit (fig. 3). Additionally, Klausner teaches that solar energy is diverted to different parts of the apparatus system (switched between reactor 10 and reactor 15; para. 0090) and that the reactors are additionally heated by heat exchange (para. 0093).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a solar energy source that is configured to provide solar energy to the solar energy receiving portion of the first catalytic reactor and wherein the solar energy source is further configured to divert a portion of solar energy to the thermal energy storage circuit in Klausner as Jakahi teaches an embodiment wherein a solar energy source that is configured to provide solar energy to the solar energy receiving portion of the first catalytic reactor (fig. 4) and an embodiment wherein the solar energy source is configured to divert solar energy to the thermal energy storage circuit (fig. 3) and Klausner teaches that solar energy is diverted to different parts of the apparatus system (switched between reactor 10 and reactor 15; para. 0090) and that the reactors are additionally heated by heat exchange. Additionally, it would have been obvious to one of ordinary skill in the art to provide this limitation through routine experimentation with regard to well known operating factors such as thermal efficiency and to combine known elements from the prior art (solar radiation directed to the reactor, solar radiation directed to the thermal energy storage circuit) absent unexpected results.
Regarding the limitation of “in the absence of sunlight, the catalytic converter receives the energy stored in the molten salts for catalytically dissociating steam into H2 and O2, thereby continuously producing hydrogen for at least 16 hours per day”, it appears that the prior art structure is able to carry out these process limitations as prior art teaches a similar method of producing steam (dissociating steam: Klausner) and a thermal transfer medium (molten salt: Jakahi).
Regarding claim 2, it would have been obvious to provide for a second reactor that is a duplicate of reactor 15 as duplication of parts is prima facie obvious. See MPEP 2144.04 (VI) (B).
Regarding claim 3, Klausner teaches that the second catalytic reactor receives thermal energy form the solar heater (para. 0090) but fails to teach that the thermal energy comes from the thermal energy storage circuit. However, it would have been obvious to provide heat from all known heat sources in the combined prior art in order maintain efficient heating of the two reactors absent a showing of unexpected results. 
Regarding claims 4, Jakahi teaches that the thermal energy storage circuit is operatively coupled to a solar energy receiver (fig. 3, #2,1, 6).
Regarding claim 9, Klausner teaches that that reactor operates at temperatures of up to 1400 C (para. 0104). Additionally, Jakahi teaches that the heat exchanger heats the reactor to 700-1100 C (fig. 3, #1, 5, 7; col. 6, line 40-col. 7, line 20). Therefore, it would have been obvious to one of ordinary skill in the art to provide a heat exchanger providing thermal energy at temperatures of 1000-2000 F as Klausner teaches that that reactor operates at temperatures of up to 1400 C and Jakahi teaches that the heat exchanger heats the reactor to 700-1100 C.
Regarding claim 10, Klausner teaches a first catalyst assembly capable of catalytically disassociating steam into H2 and O2 (reactors comprise titania, inter alia, which would necessarily catalyze this reaction; para. 0073).

Claims 1-4, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausner (US 2017/0304797) in view of Jakahi (US 4455153) and Luz (US 2013/0292084).
Klausner teaches an apparatus as described above in claim 1.
If Klausner and Jakahi is not able to carry out the limitation of “in the absence of sunlight, the catalytic converter receives the energy stored in the molten salts for catalytically dissociating steam into H2 and O2, thereby continuously producing hydrogen for at least 16 hours per day”, Luz will be applied herein.
Luz teaches a solar energy thermal storage system (abstract) wherein a molten salt heat exchanger provides heat for up to 24 hours to a process requiring heat for the purpose of accounting for times when solar radiation is not available (para. 0028-0029).
Therefore, it would have been obvious to one of ordinary skill in the art to a provide a salt heat exchanger in Klausner that provides heat for up to 24 hours in order to account for times when solar radiation is not available as taught by Luz.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausner (US 2017/0304797) in view of Jakahi (US 4455153) and Greene (US 2012/0314829) and Luz.
Klausner teaches an apparatus as described above in claim 6, but fails to teach that the molten salt comprises alkali metal fluorides.
Greene, however, teaches an apparatus comprising molten salt (abstract) wherein the energy storage molten salt comprises KF, inter alia (para. 0034) for the purpose of providing high boiling point (para. 0033).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the energy storage molten salt of Klausner comprises KF, inter alia in order to provide high boiling point as taught by Greene.

Claims 1-4, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausner (US 2017/0304797) in view of Jakahi (US 4455153) and Jew (US 2009/0214415) and Luz.
Klausner teaches an apparatus as described above in claim 1.
If Klausner fails to teach the first and second reactor comprising a catalyst assembly that is capable of catalytically dissociating steam into H2 and O2, Jew will be applied herein.
Jew teaches an apparatus for generating oxygen (abstract) wherein it is known to provide a catalyst to promote dissociation of steam when carrying out a steam dissociation reaction (para. 0012).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a catalyst to promote dissociation of steam in Klausner in order to catalyze/promote a steam dissociation reaction as taught by Jew.

Claim 7 and 1-4, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausner (US 2017/0304797) in view of Jakahi (US 4455153) and Greene (US 2012/0314829).
Klausner teaches an apparatus as described above in claim 6, but fails to teach that the molten salt comprises alkali metal fluorides.
Greene, however, teaches an apparatus comprising molten salt (abstract) wherein the energy storage molten salt comprises KF, inter alia (para. 0034) for the purpose of providing high boiling point (para. 0033).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the energy storage molten salt of Klausner comprises KF, inter alia in order to provide high boiling point as taught by Greene.
Regarding the limitation of “in the absence of sunlight, the catalytic converter receives the energy stored in the molten salts for catalytically dissociating steam into H2 and O2, thereby continuously producing hydrogen for at least 16 hours per day”, it appears that the prior art structure is able to carry out these process limitations as prior art teaches a similar method of producing steam (dissociating steam: Klausner) and a thermal transfer medium (metal fluorides: Greene).

Claims 1-4, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausner (US 2017/0304797) in view of Jakahi (US 4455153) and Jew (US 2009/0214415).
Klausner teaches an apparatus as described above in claim 1.
If Klausner fails to teach the first and second reactor comprising a catalyst assembly that is capable of catalytically dissociating steam into H2 and O2, Jew will be applied herein.
Jew teaches an apparatus for generating oxygen (abstract) wherein it is known to provide a catalyst to promote dissociation of steam when carrying out a steam dissociation reaction (para. 0012).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a catalyst to promote dissociation of steam in Klausner in order to catalyze/promote a steam dissociation reaction as taught by Jew.
Regarding the limitation of “in the absence of sunlight, the catalytic converter receives the energy stored in the molten salts for catalytically dissociating steam into H2 and O2, thereby continuously producing hydrogen for at least 16 hours per day”, it appears that the prior art structure is able to carry out these process limitations as prior art teaches a similar method of producing steam (dissociating steam: Klausner and Jew) and a thermal transfer medium (molten salt: Jakahi).

Claim 7 and 1-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausner (US 2017/0304797) in view of Jakahi (US 4455153) and Greene (US 2012/0314829) and Jew.
Klausner teaches an apparatus as described above in claim 6, but fails to teach that the molten salt comprises alkali metal fluorides.
Greene, however, teaches an apparatus comprising molten salt (abstract) wherein the energy storage molten salt comprises KF, inter alia (para. 0034) for the purpose of providing high boiling point (para. 0033).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the energy storage molten salt of Klausner comprises KF, inter alia in order to provide high boiling point as taught by Greene.
Regarding the limitation of “in the absence of sunlight, the catalytic converter receives the energy stored in the molten salts for catalytically dissociating steam into H2 and O2, thereby continuously producing hydrogen for at least 16 hours per day”, it appears that the prior art structure is able to carry out these process limitations as prior art teaches a similar method of producing steam (dissociating steam: Klausner and Jew) and a thermal transfer medium (molten salt: Jakahi and Greene).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausner (US 2017/0304797) in view of Jakahi (US 4455153) and Van Lookeren Campagne (US 3788281).
Klausner teaches an apparatus as described above in claim 1, but fails to teach the energy circuit is adapted to receive and store thermal energy from a heated gas energy source.
Van Lookeren Campagne, however, teaches a method for carrying about a chemical process (abstract) wherein molten salt receives and stores heat from a heated gas source for the purpose of using available waste heat for chemical processes (abstract, col. 2, line 40-col. 3, line 5).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the molten salt of Klausner receives and stores heat from a heated gas source in order to use available waste heat for chemical processes as taught by Van Lookeren Campagne. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausner (US 2017/0304797) in view of Jakahi (US 4455153) and Luz (US 2013/0292084) and Van Lookeren Campagne (US 3788281).
Klausner teaches an apparatus as described above in claim 1, but fails to teach the energy circuit is adapted to receive and store thermal energy from a heated gas energy source.
Van Lookeren Campagne, however, teaches a method for carrying about a chemical process (abstract) wherein molten salt receives and stores heat from a heated gas source for the purpose of using available waste heat for chemical processes (abstract, col. 2, line 40-col. 3, line 5).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the molten salt of Klausner receives and stores heat from a heated gas source in order to use available waste heat for chemical processes as taught by Van Lookeren Campagne. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausner (US 2017/0304797) in view of Jakahi (US 4455153) and Jew (US 2009/0214415) and Luz and Van Lookeren Campagne (US 3788281).
Klausner teaches an apparatus as described above in claim 1, but fails to teach the energy circuit is adapted to receive and store thermal energy from a heated gas energy source.
Van Lookeren Campagne, however, teaches a method for carrying about a chemical process (abstract) wherein molten salt receives and stores heat from a heated gas source for the purpose of using available waste heat for chemical processes (abstract, col. 2, line 40-col. 3, line 5).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the molten salt of Klausner receives and stores heat from a heated gas source in order to use available waste heat for chemical processes as taught by Van Lookeren Campagne. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausner (US 2017/0304797) in view of Jakahi (US 4455153) and Jew (US 2009/0214415) and Van Lookeren Campagne (US 3788281).
Klausner teaches an apparatus as described above in claim 1, but fails to teach the energy circuit is adapted to receive and store thermal energy from a heated gas energy source.
Van Lookeren Campagne, however, teaches a method for carrying about a chemical process (abstract) wherein molten salt receives and stores heat from a heated gas source for the purpose of using available waste heat for chemical processes (abstract, col. 2, line 40-col. 3, line 5).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the molten salt of Klausner receives and stores heat from a heated gas source in order to use available waste heat for chemical processes as taught by Van Lookeren Campagne. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausner (US 2017/0304797) in view of Jakahi (US 4455153) and Greene (US 2012/0314829) and Jew and Van Lookeren Campagne (US 3788281).
Klausner teaches an apparatus as described above in claim 1, but fails to teach the energy circuit is adapted to receive and store thermal energy from a heated gas energy source.
Van Lookeren Campagne, however, teaches a method for carrying about a chemical process (abstract) wherein molten salt receives and stores heat from a heated gas source for the purpose of using available waste heat for chemical processes (abstract, col. 2, line 40-col. 3, line 5).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the molten salt of Klausner receives and stores heat from a heated gas source in order to use available waste heat for chemical processes as taught by Van Lookeren Campagne. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735